WALLACE, Senior Circuit Judge,
dissenting.
The district court correctly determined that Gravatt “did not promptly seek relief” from the summary judgment it entered against Gravatt on May 15, 2000. Gravatt’s “Motion for Relief from Judgement” (Motion) indeed was not “within a reasonable time” as required by Federal Rule of Civil Procedure 60(b) when it was filed (1) one year after the district court entered judgment on the merits, (2) at least half a year after hearing that his action was dismissed, (3) months after initiating a malpractice suit that rests on the same allegation, (4) only after learning that the malpractice suit would yield no meaningful recovery, and (5) just after Paul Revere Life Insurance Company (Paul Revere) could no longer collect evidence to oppose such relief. I cannot join the majority in its attempt to take this perfectly sound decision and recast it as an abuse of discretion.
I start where we should: by identifying the applicable standard of review since, as often is the case, it is critical to our decision. We are to review the district court’s denial for an abuse of discretion. G.C. & K.B. Invs., Inc. v. Wilson, 326 F.3d 1096, 1108 (9th Cir.2003). Under this deferential standard, we are not to disturb the district court’s exercise of discretion “unless there is a definite and firm conviction that the court below committed a clear error of judgment in the conclusion it reached upon a weighing of the relevant factors.” Laurino v. Syringa Gen. Hosp., 279 F.3d 750, 753 (9th Cir.2002) (quotation marks and citation omitted).
A motion seeking Rule 60(b) relief “shall be made within a reasonable time.” Fed. R. Civ. P. 60(b). ‘What constitutes ‘reasonable time’ depends upon the facts of each case, taking into consideration the interest in finality, the reason for delay, the practical ability of the litigant to learn earlier of the grounds relied upon, and prejudice to other parties.” Ashford v. Steuart, 657 F.2d 1053, 1055 (9th Cir.1981) (per curiam). The “facts of [this] case” cut overwhelmingly against allowing the Motion.
As the majority concedes, “the interest in finality clearly weighs against granting Gravatt’s motion.” The judgment from which Gravatt seeks relief is not the garden-variety default judgment that is quickly undone. Rather, Gravatt wishes to unravel a summary judgment on the merits that followed eighteen months of litigation, extended discovery, multiple court hearings, and numerous other proceedings. The summary judgment order fills eighteen pages, methodically sifting through the entire record and analyzing the evidence under controlling law. Notably, the district court rejected some of Paul Revere’s contentions and acknowledged the weaker aspects of its decision. Only the most compelling circumstances should warrant upsetting such a deliberate and *198assiduous resolution, let alone one that has remained dormant for a year and whose appeal has been dismissed. See id. (“Because the time for appeal had passed in this case, the interest in finality must be given great weight.”).
Gravatt has failed to show the existence of such circumstances here, as he has not provided a valid reason for waiting a full year before moving for relief from the judgment. To fill the void, the majority'— without any prompting from Gravatt — imports Gravatt’s earlier excuse for failing to respond to Paul Revere’s summary judgment motion: “the reason for the delay appears to have been his lawyer’s serious illness.” I, too, can surmise that his attorney, Pamela Vining, who was suffering from cancer, did not immediately apprise him of the summary judgment. But even if true (which we do not know), this accounts for a fraction of Gravatt’s dilatoriness at best. Gravatt stated under oath that he learned of the summary judgment in June of 2000, and the record indicates that he consulted another attorney who verified the case’s status on October 6, 2000. The majority thus cannot seriously contend that Gravatt blindly accepted Vining’s invitation to sue her for malpractice. His new counsel could have and should have moved to set aside the judgment— unless he had a different litigation strategy in mind.
I do not dwell on the consequences of Vining’s illness further — after all, the majority offered this explanation, not Gravatt. Gravatt focused on what he claims caused him to procrastinate an additional seven months after October 2000 to file his Motion: Vining’s refused to return his file (the Vining file). This excuse crumbles under close scrutiny.
For starters, Gravatt does not explain how earlier access to the Vining file would have expedited the Motion’s submission. The Motion largely centers on Vining’s failure to file a valid response to Paul Revere’s summary judgment motion and the effect of such failure on his case. Not only was all of this documented in the district court’s docket, but Gravatt and his new lawyer should have, and undoubtedly would have, used the court’s records as a source of information on his lawsuit before resorting to Vining’s file. If Gravatt and his new attorney distrusted the quality of Vining’s representation, it would have been foolhardy to believe that her file would have been as complete or reliable as public records. The fault for not consulting the district court docket was theirs.
Despite lacking access to the Vining file, Gravatt nevertheless managed to commence a malpractice suit against Vining on January 31, 2001 (three and a half months prior to the Motion) founded on the same allegation as the Motion: that Vining submitted a deficient response to Paul Revere’s summary judgment motion. Indeed, the only difference between the malpractice complaint and Gravatt’s Motion is that the complaint deemed Vining’s action a negligent failure to exercise the care of a prudent legal practitioner while the Motion recast them, given Vining’s illness, as “excusable neglect” or “extraordinary circumstances.” The Vining file’s contents did not drive this recharacterization — they would not have revealed any new information on Vining’s medical condition. Rather, legal malpractice morphed into excusable neglect only when the latter became legally expedient. Gravatt’s “reason for failing to take action sooner,” simply put, is unpersuasive. See Pac. Far E. Lines, Inc. v. Wyle, 889 F.2d 242, 249 (9th Cir.1989).
Gravatt’s actual motive (unrecognized by the majority) for not seeking Rule 60(b) relief clearly surfaces in his Opening Brief (and is repeated in his Reply Brief). *199Gravatt frankly acknowledges that he filed the Motion “[o]n May 15, 2001, after concluding that Vining’s estate did not have sufficient assets to satisfy a judgment if Gravatt prevailed in his legal malpractice action. ” (emphasis added) Gravatt had known for some time that Vining’s professional liability insurance policy had been cancelled. Thus, when he learned that Vining’s husband filed for Chapter 7 bankruptcy around the time of his wife’s death in April 2001, Gravatt grew worried that he would be unable to collect on a malpractice judgment. He now admits that this provided the impetus to challenge the summary judgment’s finality.
It is difficult to ignore the gamesmanship involved, and we should not. Gravatt’s decision to pursue his malpractice claim at the exclusion of setting aside the summary judgment was tactical. After all, Gravatt had every incentive not to disturb the summary judgment against him — leaving it intact ensured that Vining’s malpractice effected a tangible injury and therefore increased his chances of reaping a generous malpractice award. Only upon realizing that this strategy was doomed did Gravatt resort to what his Reply Brief euphemistically terms a less “effective route to relief1’: attempting to reopen the litigation against Paul Revere. This change of course required another change in counsel — Gravatt’s third since first hiring Vining. It is doubtful that the interests of Paul Revere and the district court were factors in Gravatt’s strategic calculus. The district court acted within its discretion in thwarting Gravatt’s effort to pick and choose legal relief at the court’s and Paul Revere’s expense.
The majority mounts a weak assault on the district court’s finding that Gravatt’s delay prejudiced Paul Revere. This is not a case where Paul Revere merely “lost a quick victory.” Bateman v. U.S. Postal Serv., 231 F.3d 1220, 1225 (9th Cir.2000). As described above, Paul Revere litigated for eighteen months before obtaining summary judgment in its favor. Moreover, by waiting until it was no longer possible to depose Vining or take a statement from her, Gravatt deprived Paul Revere of its only opportunity to probe the extent to which Vining’s decisions were tactical judgments. Here the majority engages in further speculative fact finding: considering it “almost implausible that, given her circumstances, Gravatt’s lawyer was making strategic decisions not to file important documents on behalf of her client or heed court orders.” This misses the point. Paul Revere was prejudiced precisely because it was denied the chance to shed light on the plausibility that Vining’s obstructionist legal maneuvering was strategic. The majority’s speculation that “it seems highly unlikely that a lawyer who is dying of cancer and has missed deadlines because of her illness would be able to disclose any information that would be helpful to Paul Revere” is subject to the same criticism: losing the opportunity to show what otherwise “seems highly unlikely” itself is prejudicial.
Finally, it is unfortunate that the majority faults Paul Revere for not “explain[ing], given application of the attorney-client and work product privileges, how the deposition could have been accomplished in the instant action.” Paul Revere has never “explained” why the attorney-client and work-product privileges would not have posed obstacles because the issue was never raised in this litigation, and, since this appeal was submitted on the briefs, Paul Revere was not afforded the opportunity to respond to this new concern of the majority directly. The blame is therefore ours — not Paul Revere’s. In our rush to limit our time on the bench, a party may have suffered a reversal when twenty minutes of oral argument could have satisfied *200a majority that this outcome is unwarranted.
Furthermore, Paul Revere had no reason to discuss the attorney-client and work-product privileges before the majority put them at issue because they are inapplicable. The work-product privilege generally governs discovery of documents and other tangible materials produced for a pending case. See generally Emergency Care Dynamics, Ltd. v. Superior Court, 188 Ariz. 32, 932 P.2d 297 (Ariz.Ct.App. 1997) (discussing the nature of the work-product privilege). Paul Revere does not wish it had access to documents; it would like to have examined Vining under oath (or taken a statement from her).
As for the attorney-client privilege, by statute it only attaches to communications between the client and his or her counsel. See Aeiz.Rev.Stat. Ann. § 12-2234(A) (“In a civil action an attorney shall not, without the consent of his client, be examined as to any communication made by the client to him, or his advice given thereon in the course of professional employment”). By itself, Vining’s litigation strategy does not constitute an attorney-client communication. Even in the unlikely event that the substance of any communication touched on tactical matters, these instances would be few; Gravatt avers that Vining hardly discussed any development in his case, let alone strategy. To the extent that Paul Revere would want to inquire into communications between Gravatt and Vining, Gravatt almost certainly waived their privileged nature by “interjecting] the issue of advice of counsel into the litigation” when “recognition of the [attorney-client] privilege would deny the opposing party access to proof without which it would be impossible for the factfinder to fairly determine the very issue raised by that party.” State Farm Mut. Auto. Ins. Co. v. Lee, 199 Ariz. 52, 13 P.3d 1169, 1179 (2000) (en banc). In other words, Gravatt could not have argued that Vining’s deficient representation warranted Rule 60(b) relief only to take refuge behind the attorney-client privilege in order to prevent Paul Revere from discovering the facts of such representation. See id. at 1175-77 (synthesizing Arizona precedent disallowing litigants from wielding a privilege as both a sword and a shield).
In sum, it is clear to me that the district court’s determination that Gravatt’s Motion was untimely certainly did not constitute an abuse of discretion. Simply put, Gravatt has failed to invoke in my mind “a definite and firm conviction that the court below committed a clear error of judgment in the conclusion it reached upon a weighing of the relevant factors.” Laurino, 279 F.3d at 753. Therefore, I must dissent.